DETAILED ACTION
This office action is responsive to communication filed on October 25, 2022.  Claims 1-20 are pending in the application.  Claims 13-20 are withdrawn.  Claims 1-12 have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the double patenting rejection of claims 1-3 and 8-12 have been considered but are moot in view of the new double patenting rejection presented herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,876,948 in view of Chen (US 2013/0002973).  

	Consider claim 1, claim 3 of US 9,876,948 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a circuit unit which comprises:
	at least two photosensitive sensors, a circuit board portion electrically connects said at least two photosensitive sensors thereon (a photosensitive portion which comprises a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board), and
	a conjoined encapsulation portion integrally molded on said circuit board portion to support said at least two camera lenses above said at least two photosensitive sensors respectively while said camera lenses are positioned in photosensitive paths of said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor), and 
	at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said circuit board portion (one or more motor connecting structures for connecting with one or more motor units, each having at least one motor terminal, for the one or more camera lenses, wherein each of said motor connecting structures includes at least one connecting element for connecting said motor units and said main circuit board, wherein at least one connecting element is deployed to be embedded in said encapsulation portion during the molding formation of said encapsulation portion, wherein said at least one connecting element has one end electrically connected to said main circuit board and another motor coupling end extended to exposed on top of said encapsulation portion for being electrically connected to the motor terminal of the respective motor unit).
	Although claim 1 of US 9,876,948 teaches that said photosensitive sensors are provided “on said circuit board”, claim 3 of US 9,876,948 does not explicitly teach that the photosensitive sensors are in contact with and supported on an upper surface of the circuit board portion by a bottom surface thereof.
	Chen similarly teaches an array camera module (figure 1) having two photosensitive sensors (image sensor, 112) provided on a circuit board (circuit board, 14, see paragraphs 0014 and 0029).
	However, Chen additionally teaches that the photosensitive sensors (112) are in contact with and supported on an upper surface of the circuit board portion (14) by a bottom surface thereof (See figure 1, paragraph 0029.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive sensors and circuit board portion taught by claim 3 of US 9,876,948 be positioned in the manner taught by Chen as this only involves combining prior art elements according to known methods to yield predictable results such as enabling stereo image capture and readout (Chen, paragraphs 0029 and 0032).

	Consider claim 2, claim 3 of US 9,876,948 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above and aligned with said at least two photosensitive sensors respectively so as to provide at least two lights paths between said at least two camera lenses and said at least two photosensitive sensors respectively (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 3, claim 3 of US 9,876,948 teaches (in parentheses):
	said circuit board portion comprises at least one circuit element protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit element so as to prevent said circuit element from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 8, claim 3 of US 9,876,948 teaches (in parentheses):
	An array camera module (an array camera module), comprising:
	at least two camera lenses (two or more camera lenses), and
	a photosensitive unit, comprising a conjoined encapsulation portion and a photosensitive portion which comprises a main circuit board and at least two photosensitive sensors connected on said main circuit board, wherein said conjoined encapsulation portion integrally encapsulates and wraps up said main circuit board and said at least two photosensitive sensors to form a support to install said at least two camera lenses to position along at least two photosensitive paths of said photosensitive sensors respectively (a photosensitive portion which comprises a circuit board including at least a main circuit board with one or more circuit elements provided thereon, and two or more photosensitive sensors which are provided on said circuit board, wherein each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors; and an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor), 
	wherein the photosensitive unit further comprises at least two motor connecting structures, each of which comprises at least a connecting element, wherein said connecting elements are mounted in said conjoined encapsulation portion and electrically connected with said circuit board portion (one or more motor connecting structures for connecting with one or more motor units, each having at least one motor terminal, for the one or more camera lenses, wherein each of said motor connecting structures includes at least one connecting element for connecting said motor units and said main circuit board, wherein at least one connecting element is deployed to be embedded in said encapsulation portion during the molding formation of said encapsulation portion, wherein said at least one connecting element has one end electrically connected to said main circuit board and another motor coupling end extended to exposed on top of said encapsulation portion for being electrically connected to the motor terminal of the respective motor unit).
	Although claim 1 of US 9,876,948 teaches that said photosensitive sensors are provided “on said circuit board”, claim 3 of US 9,876,948 does not explicitly teach that the photosensitive sensors are in contact with and supported on an upper surface of the circuit board portion by a bottom surface thereof.
	Chen similarly teaches an array camera module (figure 1) having two photosensitive sensors (image sensor, 112) provided on a circuit board (circuit board, 14, see paragraphs 0014 and 0029).
	However, Chen additionally teaches that the photosensitive sensors (112) are in contact with and supported on an upper surface of the circuit board portion (14) by a bottom surface thereof (See figure 1, paragraph 0029.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the photosensitive sensors and circuit board portion taught by claim 3 of US 9,876,948 be positioned in the manner taught by Chen as this only involves combining prior art elements according to known methods to yield predictable results such as enabling stereo image capture and readout (Chen, paragraphs 0029 and 0032).

	Consider claim 9, claim 3 of US 9,876,948 teaches (in parentheses):
	said conjoined encapsulation portion forms at least two windows therein, wherein said at least two windows are positioned above said at least two photosensitive sensors respectively to provide at least two light paths of said photosensitive sensors (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 10, claim 3 of US 9,876,948 teaches (in parentheses):
	said photosensitive portion comprises two or more connecting elements, wherein said connecting elements electrically connect said at least two photosensitive sensors to said main circuit board (said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors), wherein said conjoined encapsulation portion encapsulates and wraps up said connecting elements, so as to avoid said connecting elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 11, claim 3 of US 9,876,948 teaches (in parentheses):
	each of said photosensitive sensors comprises a photosensitive area and a non- photosensitive area, wherein said non-photosensitive area ‘is positioned surrounding a periphery of said respective photosensitive area, wherein said conjoined encapsulation portion is molded to extend to said non-photosensitive area of said respective photosensitive sensor so that a moldable area of said conjoined encapsulation portion is able to be extended inwardly to reduce an exterior size of said conjoined packaging portion (each of said photosensitive sensors has a photosensitive area and a non-photosensitive area positioned around a periphery of said photosensitive area, wherein said photosensitive portion further comprises connecting elements electrically connecting said main circuit board to said non-photosensitive areas of said photosensitive sensors; and an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

	Consider claim 12, claim 3 of US 9,876,948 teaches (in parentheses):
	said photosensitive portion comprises two or more circuit elements protruded from said main circuit board (a main circuit board with one or more circuit elements provided thereon), wherein said conjoined encapsulation portion encapsulates and wraps up said circuit elements, so as to prevent said circuit elements from being directly exposed to the outside (an encapsulation portion which is integrally molded to form a support on said main circuit board and extended to said non-photosensitive areas of said photosensitive sensors so as to overlappedly affix said photosensitive sensors on said main circuit board by means of molding, said encapsulation portion being protrudingly formed on said non-photosensitive areas and surrounding said photosensitive areas of said photosensitive sensors to form a lower covering section, an upper installing section and two or more annular inclined inner walls upwardly and outwardly extending from said non-photosensitive areas of said photosensitive sensors to said installing sections respectively to define two or more windows above said photosensitive areas of said photosensitive sensors respectively, wherein each of said windows gradually reduces a size thereof from top to bottom to define a larger upper size and a smaller lower size so as to enable said photosensitive sensors receiving more light, wherein said covering section of said encapsulation portion is molded to have an integral enclosure connection with said main circuit board and to cover, encapsulate and wrap up said circuit elements and said connecting elements, wherein said installing section is adapted for enabling the camera lenses to be installed thereon and aligned at two or more photosensitive paths of said photosensitive sensors respectively and positioned above said windows respectively and for installing one or more optical filters above said respective windows of said encapsulation portion respectively to ensure said optical filters being deployed along said photosensitive paths of said photosensitive sensors respectively, wherein a top surface of said installing section is molded to an even and flat manner for facilitating an installing of the camera lenses and ensuring one or more lenses of each of the camera lenses being parallel to said photosensitive area of said respective photosensitive sensor).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 4, the prior art of record does not teach nor reasonably suggest that each of said connecting elements comprises a motor coupling end revealed on said conjoined encapsulation portion adapted for connecting a motor terminal, in combination with the other elements recited in parent claim 1.

	Consider claim 5, the prior art of record does not teach nor reasonably suggest that each of said motor connecting structures further comprises at least a terminal slot, wherein said terminal slot is provided in a top portion of said conjoined encapsulation portion, wherein said connecting element comprises a motor coupling end wiring on a bottom wall so as to allow a motor terminal to electrically connect with said motor coupling end when pluggingly engaging with said terminal slot, in combination with the other elements recited in parent claim 1.

	Consider claim 6, the prior art of record does not teach nor reasonably suggest that said connecting element comprises at least a terminal slot and at least a circuit junction, wherein said circuit junction is electrically connected with said circuit board portion, wherein said terminal slot is provided in said conjoined encapsulation portion and extended from said circuit board portion to a top portion of said conjoined encapsulation portion, wherein said circuit junction is revealed at said terminal slot, so as to allow a motor terminal to electrically connect with said circuit junction when pluggingly engaging with said terminal slot, in combination with the other elements recited in parent claim 1.

	Consider claim 7, the prior art of record does not teach nor reasonably suggest that said connecting element comprises at least a carving line, wherein said carving line is formed in said conjoined encapsulation portion and electrically connected with said circuit board portion for electrically connecting a motor terminal, in combination with the other elements recited in parent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696